On April 4, 2000, the defendant was sentenced to a ten (10) year commitment to the Department of Corrections, with five (5) years suspended.
Done in open Court this 24th day of August, 2000.
DATED this 11th day of September, 2000.
On August 24, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The defendant proceeded pro se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed at this time.
It is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the November meeting of the Board, thus allowing the defendant time to obtain new counsel for this proceeding.
Acting Chairwoman, Hon. Marge Johnson, Member, Hon. David Cybulski, Alt. Member, Hon. John Whelan.